DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.  
Below, the Reasons for Allowance, originally found in the Notice of Allowance mailed April 21, 2022, have been amended in order to address the references submitted in the June 10, 2022 IDS.  
The following is an examiner’s statement of reasons for allowance: Sandberg et al (JP 2005-060224) is considered to represent the closest related prior art.  Sandberg teaches a methods of making tungsten carbide powders including metals, preferably such as chromium (abstract).  Sandberg does not expressly teach the chromium distribution of instant claim 1.  This is expected to be a result of the particular process by which the powder is made, such as instant claim 4.  Sandberg teaches a similar process having the precursor components mixed in solution and evaporated (drying), subjecting the powder to a heat treatment, mixing with carbon, and carbonizing in a hydrogen atmosphere at elevated temperatures (abstract and par. 12).  While similar, the process of the claimed invention involves calcination in an air atmosphere after the drying/evaporation step and prior to the addition of carbon, whereas Sandberg differs by requiring, instead of said calcination step, a hydrogen reduction step (abstract and par. 11).  Such distinct steps are expected to have distinct chemical and physical reactions, where calcination in an air atmosphere may allow for oxidation to occur, and the reduction step in the Sandberg patent would have the opposite effect of reducing any oxides to a lower oxide or elemental form.  While otherwise similar, such distinct steps would not lead one of ordinary skill to expect substantially identical results, and no prima facie obviousness exists.  As such, the claimed invention is considered to be allowable over Sandberg.  
Lu et al (CN 107585768) plausibly provides motivation to modify the Sandberg process with the missing calcination step, as Lu teaches calcination of raw tungsten dioxide powder in order to obtain ultrafine WO3 (abstract).  However, it is important to note that in the Sandberg process, the metal-containing (e.g., Cr) solution is combined with WO3.  If Sandberg were to be modified according to Lu in order to incorporate calcination to provide ultrafine WO3, this would occur prior to the contacting of the WO3 with the metal-containing solution.  In the instantly claimed process of claim 4, calcination occurs after the tungsten oxide has been added to the chromium-containing solution and subsequently dried.  Due to the physical and chemical changes the intermediate products are subjected to during such processes, the Office cannot simply ignore the order of the claimed process.  There is no expectation that, if Sandberg were combined with Lu, the resultant product would be substantially identical to that of the claimed invention.  As such, the claimed invention is considered to be allowable over Sandberg, alone or in combination with Lu.  
Kim et al (US 2007/0214911) appears to first mix a tungsten compound with a metal-containing compound (cobalt instead of the instantly claimed chromium), followed by calcination, reduction, addition of carbon source, and finally carburization.  While at the surface the steps themselves appear similar, the reduction step of Kim takes place prior to the addition of the carbon source, which is the reverse of the instantly claimed process, in which carbon is added prior to reduction in hydrogen atmosphere.  While related to the claimed invention, Kim is not considered to read on said claims.  Allowance is maintained.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732